Citation Nr: 0022862	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for anxiety, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1996 decision in which the RO 
denied a rating in excess of 10 percent for anxiety.  In 
October 1999, the Board remanded the veteran's appeal for 
further development.


FINDINGS OF FACT

1.  The question of entitlement to an increased rating for 
anxiety cannot be answered without a VA examination.

2.  Without good cause, the veteran failed to report for a 
scheduled VA psychiatric examination.


CONCLUSION OF LAW

An increased rating for anxiety is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9404 (1996); 38 C.F.R. §§ 3.655, 4.130, 
Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the claim for an increased rating is 
well grounded by virtue of the veteran's own assertions that 
his anxiety disability has worsened.  See  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The duty to assist in the 
development of 

facts pertinent to such a well-grounded claim normally 
extends to obtaining "a thorough and contemporaneous medical 
examination."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that, during the pendency of the 
veteran's appeal, the criteria for rating mental disorders 
changed, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  Therefore, adjudication of the claim 
for an increased rating includes consideration of both the 
old and new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  The 
Board notes that the RO, in a July 1997 supplemental 
statement of the case (SSOC), both advised the veteran of the 
new criteria and advised him that he would be scheduled for a 
VA psychiatric examination to consider his service-connected 
disorder in light of the change in rating criteria.

A computer generated sheet shows that a VA Medical Center 
(VAMC) contacted the veteran in July 1997 to schedule a date 
for his VA examination.  It was noted that the veteran 
reported that his wife had recently passed away, that he knew 
nothing about a claim for an increased rating, that he would 
rather not come in at that time, and that he would contact 
the VAMC if he changed his mind about having an examination.

Thereafter, following the Board's October 1999 remand, the RO 
contacted the veteran in November 1999 and notified him that 
he had been scheduled for a VA examination in July 1997 and 
asked him if he had good cause for not appearing for that 
examination.  In January 2000, the RO issued a SSOC that 
explained the provisions of § 3.655 and its application to 
the veteran.  See 38 C.F.R. § 19.31 (1999); Bernard v. Brown, 
4 Vet. App. 384 (1993).  The veteran failed to respond to 
either.

The salient point to be made about the veteran's case is that 
the VA examination 

which the VAMC tried to schedule was sought for the express 
purpose of obtaining evidence necessary to a determination on 
whether the veteran met the criteria for a rating higher than 
10 percent under either the old or new rating criteria.

Specifically, as the Board pointed out in its September 1995 
decision, evidence in the record up until that time showed 
that the veteran's anxiety was "mildly" disabling and was 
consistent with a 10 percent rating under 38 C.F.R. § 4.132 
(1995).  Evidence received after the 1995 Board decision, 
included VA treatment records, dated through September 1995, 
which showed that the veteran was followed for dysthymia.  
Tellingly, some of these treatment records indicate that his 
depression was thought to be in remission.  See VA treatment 
records dated in February 1994, September 1994, and June 
1995.  Additionally, the record shows that the veteran 
appeared for a VA psychiatric examination in February 1996.  
At that time, the examiner observed that the veteran was 
slightly dysthymic, had fair insight and judgment, and had 
hypnagogic hallucinations.  Next, the examiner opined that 
the veteran had "mild" depressive symptoms and 
characterized the veteran's psychiatric impairment as causing 
"slight or mild impairment in social occupational 
adaptability."  Under the old criteria, a 10 percent rating 
was assigned for "mild" social and industrial impairment 
and, an increased (30 percent) rating, was assigned for 
"definite" industrial impairment.  38 C.F.R. § 4.132 
(1996).  Therefore, the Board finds that observations such as 
those made in February 1996 do not tend to prove that an 
increased rating is warranted under the old rating criteria.  
Under the new criteria, an increased (30 percent) rating 
would require evidence that the veteran's service-connected 
anxiety was manifested by such things as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, and recent events) 
that resulted in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  38 C.F.R. § 4.130 (1999).  However, the February 1996 
examiner's observations and characterizations do not tend to 
prove that an increased rating is warranted under the 
criteria that became effective in November 1996.  
Consequently, another 

examination was required in order to determine whether the 
benefit sought by the veteran was warranted under either the 
old or new rating criteria.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the schedular 
criteria, either old or new, for an increased rating, and 
because an examination was required in order to determine 
whether he had in fact met those criteria, the benefit sought 
cannot be granted at this time based on the existing record.  
VA regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655(a), (b) (1999).

The veteran failed to report for the July 1997 examination.  
The veteran notified the VAMC that his wife had recently 
passed away and he rather not come in at that time for an 
examination.  Nonetheless, the veteran at that time also told 
the VAMC that, when he was ready to appear for an 
examination, he would contact the VAMC.  However, the record 
does not show that the veteran has contacted the VAMC since 
that time to schedule an examination.  Moreover, the veteran 
failed to respond to the RO's November 1999 correspondence 
that asked if he had good cause for failing to show for the 
July 1997 examination.  Therefore, it may be said that the 
veteran's absence from the scheduled examination was without 
good cause.  Accordingly, his claim for an increase must be 
denied.  § 3.655.  



ORDER

An increased rating for anxiety is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

